Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 3-10, and 12-19 are pending. Claims 1, 10, and 18 are the independent claims. Claims 1, 3-4, 7-10, 12-14, and 16-19 have been amended. Claims 2, 11, and 20 have been previously cancelled. This Office action is in response to the “Request for Continued Examination (RCE)” received on 07/08/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 05/27/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 2, 11, and 20 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim rejections of claims 1, 4-10, and 12-19 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
However, the applicant’s arguments directed towards the rejection of claims 1, 4-10, and 12-19 under U.S.C. § 103 are not persuasive and the Office respectfully disagrees. Firstly the applicant’s new argument that “Although Bloom filters have existed as space-saving structures, prior to the filing date of the present application, there were no road map uses” is false. The reference of Jiang et al., which is now cited for the current application, describes such a use of Bloom filters and was provided by the applicant for application 16/419,579 in an IDS submitted on 06/10/2019. Secondly, the Office has already addressed the other arguments directed towards the combination of Tava and Mitzenmacher and the applicant can refer to pages 3-4 of the previous Office action dated 05/27/2022 for a response to those arguments.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tava (US 2019/0011276 A1) in view of Jiang et al. (“Design of a Multiple Bloom Filter for Distributed Navigation Routing”, 2014) and Mitzenmacher (US 2003/0005036 A1).
Regarding claim 1, while Tava discloses a method for generating geographic map data of categorized road links, comprising: receiving a request for at least one categorized road link in a geographic map area (Tava ¶9, 27-29, 39-40, 42, 50, 57-58); obtaining at least one categorized road link in the geographic map area, based on the request (Tava ¶11-13, 15-16, 27-29, 36-37, 42-43, 49-50, 58); determining road link identifiers corresponding to each road link of the at least one categorized road link (Tava ¶5-7, 9, 13-15, 17-23, 27-30, 37, 39, 41-42, 50, 57-58); wherein the request is received from a client device, and wherein the method further comprises providing the road link identifiers to the client device to update road link information in a geographic mapping database (Tava ¶9, 27-29, 42);
Tava does not explicitly state generating at least one bloom filter, wherein the at least one bloom filter encodes the identifiers corresponding to the links; wherein the method further comprises providing the at least one bloom filter, to the client device.
However, Jiang teaches generating at least one bloom filter, wherein the at least one bloom filter encodes object identifiers corresponding to each link (Jiang page 1 right column ¶4 through page 2 left column ¶3, page 4 left column ¶3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the routing service, as described by Tava, to generate a bloom filter encoding the identifiers corresponding to the links, as taught by Jiang, because it creates a more robust system of storing and transmitting data regarding routes. It is well known in the art that bloom filters are a space-efficient data structure with a substantial space advantage over other data structures for storing or representing large data sets (https://en.wikipedia.org/wiki/Bloom_filter). Jiang also describes the benefits of using bloom filters specifically for navigation, stating that they are efficient in communication and storage and describing them as an efficient way to describe the membership of elements belonging to a set (Jiang page 1 right column ¶4 through page 2 left column ¶2).
Also, Mitzenmacher teaches wherein the method further comprises providing the at least one bloom filter to the device to update the information (Mitzenmacher ¶9-10, 12, 24, 36, 55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the routing service, as described by Tava, to provide a bloom filter instead of the actual full data set itself, as taught by Mitzenmacher, because it creates a more robust system for storing or representing large data sets, bloom filters are known in the art as a space-efficient data structure with a substantial space advantage over other data structures for representing sets (https://en.wikipedia.org/wiki/Bloom_filter), and it significantly reduces the size of the data transmission when representing large data sets (Mitzenmacher ¶4-6).
Regarding claim 6, Tava discloses wherein the request from the client device comprises at least one of dimensions of a vehicle, cargo type of the vehicle, load of the vehicle, emissions rating of the vehicle, time of travel of the vehicle, engine type of the vehicle, or year of manufacture of the vehicle (Tava ¶12-13, 23, 37, 41).
Regarding claim 7, Tava discloses wherein the at least one categorized road link corresponds to non- traversable route segments for a vehicle (Tava ¶6, 14, 37, 43).
Regarding claim 8, Tava discloses wherein the at least one categorized road link corresponds to traversable route segments for a vehicle (Tava ¶5-7, 11).  
With respect to claims 10 and 15-17: all limitations have been examined with respect to the method in claims 1 and 6-8. The apparatus of claims 10 and 15-17 is clearly directed towards performing the method of claims 1 and 6-8. Therefore claims 10 and 15-17 are rejected under the same rationale.
With respect to claim 19: all limitations have been examined with respect to the method in claim 1. The computer program product of claim 19 is clearly directed towards performing the method of claims 1 and 6-8. Therefore claim 19 are rejected under the same rationale.
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tava (US 2019/0011276 A1) in view of Jiang et al. (“Design of a Multiple Bloom Filter for Distributed Navigation Routing”, 2014) and Mitzenmacher (US 2003/0005036 A1) and further in view of Maischberger (US 2016/0370193 A1).
Regarding claim 4, Tava does not explicitly state wherein the determining of the road link identifiers further comprises: accessing map version agnostic information regarding each road link of the at least one categorized road link; generating a map version agnostic identifier for each road link of the at least one categorized road link; coding the map version agnostic identifier for each road link of the at least one categorized road link using at least one coding function; and providing the coded map version agnostic identifier for each road link of the at least one categorized road link as the road link identifiers.
Regarding claim 5, Tava does not disclose wherein the map version agnostic information regarding each road link of the at least one categorized road link comprises at least one of a road name, a travel direction, or a functional class of the corresponding road link.  
However, Maischberger teaches wherein the determining of the road link identifiers further comprises: accessing map version agnostic information regarding each road link of at least one categorized road link; generating a map version agnostic identifier for each road link of the at least one categorized road link; coding the map version agnostic identifier for each road link of the at least one categorized road link using at least one coding function; and providing the coded map version agnostic identifier for each road link of the at least one categorized road link as the road link identifiers (Maischberger ¶2, 5-8, 28-29, 31-35, 38, 41, 44-45, 75); wherein the map agnostic information regarding each road link of the at least one categorized road link comprises at least one of a road name, a travel direction, or a functional class of the corresponding road link (Maischberger ¶2, 24, 31, 38-39, 45-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the routing service, as described by Tava, to use certain map version agnostic information for road link identifiers, as taught by Maischberger, because it creates a more robust system that mitigates problems associated with systems operating on different versions of maps, including needing to maintain multiple map versions for different formats, updates, etc. that would waste server space (Maischberger ¶2-4). This improvement would allow for more frequent map version updates and allow the central server to only need to store the most recent map version, reducing the number of map versions that need to be monitored and maintained (Maischberger ¶17).
With respect to claims 13-14: all limitations have been examined with respect to the method in claims 4-5. The apparatus of claims 13-14 is clearly directed towards performing the method of claims 4-5. Therefore claims 13-14 are rejected under the same rationale.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tava (US 2019/0011276 A1) in view of Jiang et al. (“Design of a Multiple Bloom Filter for Distributed Navigation Routing”, 2014) and Mitzenmacher (US 2003/0005036 A1) and further in view of Ruellan et al. (US 2013/0339472 A1).
Regarding claim 9, while Tava discloses providing information to the client device (¶9, 27-29, 42), Tava does not explicitly state further comprising: generating a count of road links encoded in the at least one bloom filter; and providing the count with the bloom filter.
However, Ruellan teaches further comprising: generating a count of links encoded in the at least one bloom filter; and providing the count with the bloom filter (Ruellan ¶212, 327, 370-373). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the routing service, as described by Tava, to include sending a count of links with a bloom filter, as taught by Ruellan, because this creates a more robust system for providing information important in the use of a bloom filter (Ruellan ¶373). The number of encoded resources is a useful parameter for the calculation of the bloom filter’s false positive rate (https://en.wikipedia.org/wiki/Bloom_filter).
With respect to claim 18: all limitations have been examined with respect to the method in claim 9. The apparatus of claim 18 is clearly directed towards performing the method of claim 9. Therefore claim 18 is rejected under the same rationale.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if all other relevant rejections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, while many references in the prior art disclose setting the length of a bloom filter for a certain number of hashes to achieve a specified false positive rate or broadly increasing the length of a bloom filter to lower the false positive rate, the prior art does not disclose the method steps of claim 3 in determining the length of a bloom filter, specifically: wherein the generating of at least one bloom filter further comprises: determining, for the at least one bloom filter, an identifier test set, the identifier test set comprising all road link identifiers in the map area that do not correspond to the road link identifiers of the road link in the bloom filter; determining whether any of the road link segment identifiers of the identifier test set satisfy the bloom filter; and responsive to determining that a road link identifier of the identifier test set satisfies the bloom filter, increasing the size of the bloom filter until there are no road link identifiers in the identifier test set that satisfy the bloom filter.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        August 13, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669